Case 1:20-cv-00107-PLM-PJG ECF No. 19, PageID.179 Filed 11/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

MICHAEL SALAMI,

                      Plaintiff,                    Case No. 1:20-cv-107

v.                                                  Honorable Paul L. Maloney

HEIDI E. WASHINGTON et al.,

                      Defendants.
____________________________/

                                            JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action against Defendants Washington, Russell,

Rewerts, and Neving is DISMISSED WITH PREJUDICE for failure to state a claim pursuant

to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).

              IT IS FURTHER ORDERED that the remainder of Plaintiff’s action against

Defendants Beecher and Niemiec is voluntarily DISMISSED WITHOUT PREJUDICE under

Federal Rule of Civil Procedure 41(a)(2).



Dated:   November 10, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
